                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


BLUE OCEAN INTERNATIONAL BANK
LLC,

     Plaintiff,

                  v.                           Civil No. 19-1178 (FAB)

GOLDEN EAGLE CAPITAL ADVISORS,
INC.,

     Defendant.


                             OPINION AND ORDER

BESOSA, District Judge.

     Defendant      Golden   Eagle     Capital   Advisors,      Inc.   (“Golden

Eagle”) moves to dismiss this litigation pursuant to Federal Rule

of Civil Procedure 12(b)(6) or, alternatively, to transfer venue

to the United States District Court for the Southern District of

New York pursuant to 28 U.S.C. section 1404(a).               (Docket No. 10.)

For the reasons set forth below, the Court GRANTS Golden Eagle’s

motion to transfer.       Its motion to dismiss is, therefore, MOOT.

I.   Background

     Blue   Ocean      International    Bank   LLC   (“Blue    Ocean”)   is   an

international finance institution.         (Docket No. 8, Ex. 1 at p. 1.)

It is anchored in Puerto Rico, being organized pursuant to the

laws of Puerto Rico with a physical address in San Juan, Puerto
Civil No. 19-1178 (FAB)                                                     2

Rico.   Id.     Its sole member, Gilles Rollet, is a citizen across

the pond in the Republic of France.          (Docket No. 1 at p. 4.)

      Golden Eagle is an investment advisor.         (Docket No. 8, Ex. 1

at p. 2.)      It nests in New York, being organized pursuant to the

laws of the State of New York and having its principal place of

business is in New York City.         (Docket No. 1 at p. 5.)

      This    action   stems   from    a   contractual   relationship     for

investment advisory services between Golden Eagle and Blue Ocean.

See Docket No. 8, Ex. 1 at p. 2.           Blue Ocean alleges that Golden

Eagle breached the parties’ contract, its fiduciary duty under

federal law, and other obligations under Puerto Rico law.             Id. at

pp. 6–9.      Blue Ocean seeks reimbursement of fees in an amount not

less than $169,482.92 and damages in an amount not less than

$250,000. 1    Id. at 9.




1
  Golden Eagle invokes this Court’s diversity jurisdiction, alleging complete
diversity of citizenship among the parties and an amount in controversy
exceeding $75,000.    (Docket No. 1 at pp. 3–5 (citing 28 U.S.C. §§ 1332,
1441(a))). The Court is satisfied that, based on the representations in Golden
Eagle’s notice of removal, diversity jurisdiction exists in this civil action.
Civil No. 19-1178 (FAB)                                                       3

      The parties’ contractual relationship includes choice of law

and forum selection clauses. 2         (Docket No. 12, Ex. 2 at p. 25.)

The associated provision, entitled “Governing Law; Consent to

Jurisdiction,” states,

      Notwithstanding    the   place   where   this   Investor
      Questionnaire and Customer Identification Form may be
      executed by any of the parties hereto, the parties
      expressly agree that all the terms and provisions hereof
      shall be construed under the laws of United States and
      the State of New York, without giving effect to the
      conflict of laws rules thereof, and, without limitation
      thereof, that the Investment Company Act of 1940 as now
      in effect or as hereafter amended, shall govern the
      Investment Account Client Mandate aspects of this
      Investor Questionnaire and Customer Identification Form.
      Any action or proceeding brought by the Investment
      Advisor or any of their respective owners, shareholders,
      partners, officers, clients, Managers and any of their
      respective affiliates (each, an “Indemnified Party”)
      against one or more Clients or the Investment Advisor
      relating in any way to this Investor Questionnaire and
      Customer Identification Form or the Investment Account
      Client Mandate may, and any action or proceeding brought

2 The choice of law and forum selection clauses were not specifically referenced
in Blue Ocean’s complaint. See Docket No. 8, Ex. 1. Ordinarily, in evaluating
a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), “the
district court may properly consider only facts and documents that are part of
or incorporated into the complaint.”         Trans-Spec Truck Serv., Inc. v.
Caterpillar Inc., 524 F.3d 315, 321 (1st Cir. 2008). There are exceptions to
that rule, however, “for documents the authenticity of which are not disputed
by the parties; for official public records; for documents central to
plaintiffs’ claim; or for documents sufficiently referred to in the complaint.”
Alternative Energy, Inc. v. St. Paul Fire & Marine Ins. Co., 267 F.3d 30, 33
(1st Cir. 2001) (internal quotation marks and citation omitted). Here, Golden
Eagle filed the document in which the clauses appear contemporaneously with its
motion to dismiss or transfer. See Docket No. 12, Ex. 2 at p. 25. No party
disputes the authenticity of that document. Furthermore, the document in which
the clauses appear is central to Blue Ocean’s claims, including its claim for
breach of contract. See Docket No. 8, Ex. 1 at pp. 2, 6–9. The complaint also
references the agreement between the parties, see id., and the document in which
the clauses appear is part of that agreement., see Docket No. 12, Ex. 2 at
p. 16. Accordingly, the Court will consider the document and the clauses in
it. Alternative Energy, 267 F.3d at 33.
Civil No. 19-1178 (FAB)                                           4

      by any other party against any Indemnified Party or the
      Investment Advisor relating in any way to this Agreement
      or the Investment Account Client Mandate shall, be
      brought and enforced in the courts of the State of New
      York or (to the extent subject matter jurisdiction
      exists therefor) in the courts of the United States
      located in the State of New York and the Investor and
      the Investment Advisor irrevocably submit to the
      jurisdiction of both such state and federal courts
      selected by the Investment Advisor to pursue any such
      action or proceeding. The Investor and the Investment
      Advisor irrevocably waive, to the fullest extent
      permitted by law, any objection that they may now or
      hereafter have to laying the venue of any such action or
      proceeding in the courts of the State of New York or in
      the courts of the United States located in the State of
      New York and any claim that any such action or proceeding
      brought in any such court has been brought in an
      inconvenient forum.

Id.

      Golden Eagle bases its motion for dismissal or transfer on

the forum selection clause.   According to Golden Eagle, the forum

selection clause is a mandatory provision evincing the parties’

intent to lay exclusive jurisdiction in New York State courts or

the federal courts in New York.   (Docket No. 10 at pp. 7–8; Docket

No. 16, Ex. 1 at pp. 2–6.)     Enforcement of the forum selection

clause is not unreasonable, Golden Eagle continues, because the

dispute is not “essentially local” to Puerto Rico, New York is not

an alien forum, litigating in New York will not deprive Blue Ocean

of its day in court, and Golden Eagle has a legitimate interest in

concentrating litigation in its home state.   (Docket No. 16, Ex. 1

at p. 9.)
Civil No. 19-1178 (FAB)                                                     5

      Blue   Ocean   opposes   the    motion   to   dismiss    or   transfer.

According to Blue Ocean, the forum selection clause is permissive,

not mandatory, and evinces only that state or federal courts in

New York are permissible, not exclusive, venues.              (Docket No. 15

at pp. 4–7.)     Even if the forum selection clause is mandatory,

Blue Ocean argues, its enforcement is unreasonable and unjust

because litigating in Puerto Rico would be more cost effective and

convenient for both parties.         Id. at p. 7–9.   Finally, Blue Ocean

submits that, if the forum selection clause is mandatory and not

unreasonable or unjust, the Court should decline to dismiss the

action and instead transfer the case as requested by Golden Eagle.

Id. at p. 9–10.

II.   Discussion

      A.     Application of Federal Law to Enforcement and
             Interpretation of Forum Selection Clause

             In their briefing on Golden Eagle’s motion, both parties

only apply federal law.        If the Court is to do the same, two

questions must be addressed.     First, since this suit is based upon

diversity of citizenship, does federal common law or Puerto Rico

law govern enforceability of the forum selection clause?                 See

generally Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938).

Second, how, if at all, does the parties’ choice of law clause
Civil No. 19-1178 (FAB)                                          6

affect the law to be applied in interpreting or enforcing the forum

selection clause?

          The first question does not require resolution.   As the

First Circuit Court of Appeals has explained, the Court “need not

reach the unsettled issue of whether ‘forum selection clauses are

to be treated as substantive or procedural for Erie purposes’”

because “‘there is no conflict between federal common law and

Puerto Rico law regarding the enforceability of forum-selection

clauses.’”   Rivera v. Centro Médico de Turabo, Inc., 575 F.3d 10,

16 (1st Cir. 2009) (quoting Silva v. Encyclopedia Britannica Inc.,

239 F.3d 385, 386 n.1 (1st Cir. 2001); Lambert v. Kysar, 983 F.2d

1110, 1116 (1st. Cir. 1993)).

          The second question also appears unresolved by the First

Circuit Court of Appeals.       This Court has not identified any

decisions by the First Circuit Court of Appeals squarely addressing

the issue.   Some cases, however, are instructive.   In Huffington

v. T.C. Grp., LLC, 637 F.3d 18, 21 (1st Cir. 2011), the court held

that “[u]nder the choice of law clause, the agreement itself—

necessarily including the forum selection clause—is . . . governed

by Delaware law.”   By contrast, in Silva, 239 F.3d at 388–89, the

court applied federal law to the interpretation and enforcement of

a forum selection clause despite the parties’ choice of Illinois

law and Illinois courts.     Similarly, in Autoridad de Energía
Civil No. 19-1178 (FAB)                                                           7

Eléctrica de Puerto Rico v. Ericsson Inc., 201 F.3d 15, 18 (1st

Cir. 2000), the court noted the parties’ choice of law clause

specifying   Puerto      Rico   law,   as    well    as   their     agreement    in

litigation positions “that Puerto Rico law governs the contract

interpretation     question,”       but      found     the    outcome      of    an

interpretation    question      concerning     the   forum   selection     clause

determined by its own precedent.          In Intercall Telecomms., Inc. v.

Instant Impact, Inc., 376 F. Supp. 2d 155, 158–59 (D.P.R. 2005)

(García-Gregory,    J.),     the   court     applied      federal    law   to   the

interpretation of a forum selection clause while mentioning, but

not applying, the parties’ mandatory choice of law clause.                      The

Intercall court also noted, in response to an argument that the

court should first determine the validity of the disputed contract

before turning to the forum selection clause therein, that “a forum

selection clause is deemed to be separate from, and independent

of, the contract containing it.”            Id. at 160.

           The effect of a choice of law clause on interpretation

of a forum selection clause has generated conflict in the cases

and commentary.    Federal circuit courts of appeal are split on the

answer.   Compare Martinez v. Bloomberg LP, 740 F.3d 211, 222 (2d

Cir. 2014) (“[Q]uestions of enforceability are resolved under

federal   law,   while    interpretive      questions—questions        about    the

meaning and scope of a forum selection clause—are resolved under
Civil No. 19-1178 (FAB)                                               8

the substantive law designated in an otherwise valid contractual

choice-of-law clause.”), with Manetti-Farrow, Inc. v. Gucci Am.,

Inc., 858 F.2d 509, 513 (9th Cir. 1988) (citation omitted) (“[T]he

federal rule announced in The Bremen controls enforcement of forum

clauses in diversity cases.      Moreover, because enforcement of a

forum clause necessarily entails interpretation of the clause

before   it   can   be   enforced,   federal   law   also   applies   to

interpretation of forum selection clauses.”).        Commentators, too,

suggest different approaches.        See, e.g., Kevin M. Clermont,

Governing Law on Forum-Selection Agreements, 66 Hastings L.J. 643,

643 (2015) (suggesting that courts apply lex fori to enforceability

of a forum selection clause while applying the parties’ chosen law

to the clause’s interpretation); Jason Webb Yackee, Choice of Law

Considerations in the Validity & Enforcement of International

Forum Selection Agreements: Whose Law Applies?, 9 UCLA J. Int’l L.

& Foreign Aff. 43, 46, 84–88 (2004) (arguing that the parties’

chosen law should govern enforceability and validity of a forum

selection clause).

          In this case, there are a few reasons why the Court will

apply federal law to the interpretation and enforcement of the

forum selection clause.     First, the parties’ choice of law clause

states that “all the terms and provisions hereof shall be construed

under the laws of United States and the State of New York.” (Docket
Civil No. 19-1178 (FAB)                                                 9

No. 12, Ex. 2 at p. 25.)    Thus—even if the First Circuit Court of

Appeals decreed that the parties’ chosen law must control the

interpretation    or   enforcement   of   a   forum   selection   clause—

according to the parties’ agreement, interpretation of the forum

selection clause pursuant to federal law is appropriate.

          Second, by its example, Silva, 239 F.3d at 388–89,

sanctions the application of federal law to interpretation and

enforcement of a forum selection clause in an agreement which also

contains a choice of another jurisdiction’s law.            So too does

Ericsson, 201 F.3d at 18.

          Finally, in their briefing on the motion before the

Court, the parties singularly apply federal law.        See Docket Nos.

10, 15, & 16.    The parties’ focus on federal law is another reason

to rely on federal law in interpreting the forum selection clause.

See, e.g., Martinez, 740 F.3d at 223 (alterations in original)

(quoting Phillips v. Audio Active Ltd., 494 F.3d 378, 386 (2d Cir.

2007)) (“Just as parties are free, via a choice-of-law clause, to

select the law to govern the interpretation of a forum selection

clause, nothing prevents the parties in litigation from choosing

not to ‘rely on any distinctive features of [the selected law] and

[instead to] apply general contract law principles and federal

precedent to discern the meaning and scope of the forum clause.’”);

Huffington, 637 F.3d at 21 (interpreting forum selection clause
Civil No. 19-1178 (FAB)                                                           10

according      to   “plain    language,      attributed      purpose,      available

precedent, and any background policy considerations that may bear”

because, although the parties’ choice of law clause provides that

the forum selection clause is governed by Delaware law, “the

parties   do    not   claim    that      Delaware    law   varies   from    ordinary

contract principles”).

     B.     Legal Standard

            A motion to dismiss based on a forum selection clause is

regarded in the First Circuit as a motion alleging the failure to

state a claim for which relief can be granted pursuant to Federal

Rule of Civil Procedure 12(b)(6).                   Claudio-De León v. Sistema

Universitario Ana G. Méndez, 775 F.3d 41, 46 & n.3 (1st Cir. 2014).

See generally Atl. Marine Constr. Co., Inc. v. U.S. District Court,

571 U.S. 49, 61 (2013) (declining to address whether a defendant

in a breach-of-contract action should be able to obtain dismissal

under Rule 12(b)(6) if the plaintiff files suit in a district other

than the one specified in a valid forum-selection clause).                       In

these cases, “the district court must ‘accept as true the well-

pleaded factual allegations of the complaint, draw all reasonable

inferences     therefrom      in   the    plaintiff’s      favor,   and    determine

whether the complaint, so read, limns facts sufficient to justify

recovery on any cognizable theory.’”                   Rivera, 575 F.3d at 15
Civil No. 19-1178 (FAB)                                                  11

(quoting LaChapelle v. Berkshire Life Ins. Co., 142 F.3d 507, 508

(1st Cir. 1998)).

           Motions to transfer venue are governed by, inter alia,

28 U.S.C. section 1404(a).       Section 1404(a) provides that “[f]or

the convenience of parties and witnesses, in the interest of

justice, a district court may transfer any civil action to any

other district or division where it might have been brought or to

any district or division to which all parties have consented.”           28

U.S.C. § 1404(a).    Section 1404(a) does not condition transfer to

cases where venue is improper in the transferor court.               Atl.

Marine, 571 U.S. at 59.     A valid forum selection clause pointing

to a federal district may be enforced through section 1404(a).

Id.

           Courts   adjudicate    motions    to   transfer   pursuant    to

section   1404(a)   “according   to   an   individualized,   case-by-case

consideration of convenience and fairness.”          Astro-Med, Inc. v.

Nihon Kohden Am., Inc., 591 F.3d 1, 12 (1st Cir. 2009) (internal

quotation marks omitted.)    There are a host of private and public

factors that ordinarily bear on the analysis.          Atl. Marine, 571

U.S. at 62 n.6 (collecting illustrative list of factors.)               The

party seeking transfer must usually overcome “a strong presumption

in favor of the plaintiff’s choice of forum.”         Coady v. Ashcraft

& Gerel, 223 F.3d 1, 11 (1st Cir. 2000).
Civil No. 19-1178 (FAB)                                                      12

             A valid forum selection clause modifies the conventional

section 1404 analysis in three respects.              Atl. Marine, 571 U.S.

at 63.      First, the party opposing transfer pursuant to the clause

shoulders the “burden of establishing that transfer to the forum

for which the parties bargained is unwarranted.”                Id.   Second, a

forum selection clause precludes “arguments about the parties’

private      interests,”    including    “the   right    to     challenge   the

preselected      forum     as   inconvenient    or    less    convenient    for

themselves or their witnesses.”           Id. at 64.         Accordingly, the

Court may only consider public interest factors, which “rarely

defeat a transfer motion.” Id. Third, the jurisdiction identified

in the forum selection clause “should not apply the law of the

transferor venue to which the parties waived their right.”                  Id.

at 65.

             Section 1404(a) requires a valid forum-selection clause

be “‘given controlling weight in all but the most exceptional

cases.’”     Id. at 59–60 (quoting Stewart Org., Inc. v. Ricoh Corp.,

487 U.S. 22, 33 (1988) (Kennedy, J., concurring)).              Where there is

a   valid    forum   selection    clause,   “[o]nly     under    extraordinary

circumstances unrelated to the convenience of the parties should

a § 1404(a) motion be denied.”          Id. at 62.

             A key question, then, arises as to when a forum selection

clause is valid.         In the First Circuit, there are three steps to
Civil No. 19-1178 (FAB)                                                           13

determining       the   enforceability      of    a     forum   selection     clause

pursuant to federal law.         Autoridad de Energía Eléctrica de Puerto

Rico v. Vitol S.A., 859 F.3d 140, 145 (1st Cir. 2017).

            The     threshold    question        on     enforceability       concerns

whether the clause is mandatory or permissive.                  Id.    “Permissive

forum selection clauses . . . authorize jurisdiction and venue in

a   designated          forum,    but     do      not      prohibit      litigation

elsewhere. . . .        In contrast, mandatory forum selection clauses

contain clear language indicating that jurisdiction and venue are

appropriate       exclusively     in     the     designated        forum.”       Id.

(alterations in original) (internal quotation marks omitted).

            The next question on enforceability of a forum selection

clause centers on the clause’s scope.                     Id.   Focusing on the

language of the clause itself, a court must determine whether the

clause encompasses the claims before the court.                 Id.

            Finally,      a   forum     selection       clause’s    enforceability

depends on whether “a strong showing” has been made that the clause

should not be enforced.          Id.; see also Claudio-de León, 775 F.3d

at 48 (quoting M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 10

(1972)) (“A forum selection clause is ‘prima facie valid’ and,

absent a ‘strong showing’ by the resisting party that the clause

is ‘“unreasonable” under the circumstances,’ it should not be set

aside.”).     The First Circuit Court of Appeals has identified a
Civil No. 19-1178 (FAB)                                                     14

quartet    of    reasons—known    as   the   Bremen   factors—why   a   forum

selection clause may be unenforceable:

      (1) the clause is the product of fraud or overreaching;
      (2) enforcement is unreasonable and unjust; (3) its
      enforcement would render the proceedings gravely
      difficult and inconvenient to the point of practical
      impossibility; or (4) enforcement contravenes “a strong
      public policy of the forum in which suit is brought,
      whether declared by statute or judicial decision.”

Vitol, 859 F.3d at 145–46; Carter’s of New Bedford, Inc. v. Nike,

Inc., 790 F.3d 289, 292 (1st Cir. 2015). 3

      C.    Enforceability of Forum Selection Clause

            1.     Permissive or Mandatory

                   The precise wording of a forum selection clause

largely determines whether it is mandatory or permissive.                  See

Silva, 239 F.3d at 388–89.          The presence of typically mandatory

terms like shall, will, must, exclusive, or only may be sufficient

for a finding that a clause is mandatory, see, e.g., Claudio-De

León, 775 F.3d at 46–47; Summit Packaging Sys., Inc. v. Kenyon &

Kenyon, 273 F.3d 9, 12–13 (1st Cir. 2001) Silva, 239 F.3d at 389,

but their presence is not necessary for such a finding, Rivera,

575 F.3d at 17 n.5.      By contrast, language merely constituting an

affirmative      conferral   of   personal   jurisdiction   by   consent    is


3 This Court assumes, as did the court of appeals in Carter’s, 790 F.3d at 292
n.3, the continued applicability of the four-reasons test. There is no need to
consider whether a more stringent test is required after Atlantic Marine
because, as discussed below, the forum selection clause in this case is
enforceable under the Bremen factors.
Civil No. 19-1178 (FAB)                                                    15

insufficient to make a clause mandatory.          Ericsson, 201 F.3d at

18–19.     A forum selection clause can be mandatory even where it

identifies two possible fora.         Summit Packaging, 273 F.3d at 12–

13.

                 The   forum   selection     clause    in    this   case    is

mandatory as applied to Blue Ocean.        According to the clause,

      any action or proceeding brought by [Blue Ocean] against
      [Golden Eagle] . . . shall, be brought and enforced in
      the courts of the State of New York or . . . in the
      courts of the United States located in the State of New
      York.

(Docket No. 12, Ex. 2 at p. 25.)           The use of the term “shall”

strongly    suggests   the   clause   is   mandatory   and    excludes     the

possibility of Blue Ocean bringing suit in other fora.              Claudio-

De León, 775 F.3d at 46–47; Summit, 273 F.3d at 12–13; Silva, 239

F.3d at 389.

                 Another sign that the forum selection clause is

mandatory comes from the contrast between the provision relating

to Golden Eagle and the provision relating to Blue Ocean. Pursuant

to the clause, Golden Eagle “may” sue in New York or the federal

courts there located, while Blue Ocean “shall” sue in those fora.

(Docket No. 12, Ex. 2 at p. 25.)           The Court does not balkanize

contracts for interpretive purposes, Smart v. Gillette Co. Long-

Term Disability Plan, 70 F.3d 173, 179 (1st Cir. 1995), and gives

effect to meaningful variation in a contract, see Systemized of
Civil No. 19-1178 (FAB)                                                 16

New Eng., Inc. v. SCM, Inc., 732 F.2d 1030, 1034 (1st Cir. 1984).

The word “may” is often thought to be discretionary when contrasted

with the word “shall.”      Jama v. Immigration & Customs Enf’t, 543

U.S. 335, 346 (2005). Here, giving effect to the variation between

“may” and “shall” requires that the forum selection clause is

permissive as it relates to Golden Eagle and mandatory as it

relates to Blue Ocean.

                The variation between “may” and “shall” in the

forum selection clause is relevant for another related reason.          As

the Rivera court explained, there is a difference between a clause

by which a party “consent[s] to the exercise of jurisdiction over

themselves as defendants” and a clause that “require[s] [a party]

to assert any causes of action that he may have” in a designated

forum.    575   F.3d   at    18.      The   difference   in   context   is

determinative, the court explained, because the latter type of

clause is mandatory.        Id.    Here, by agreeing to the provision

stating that Golden Eagle “may” sue in the designated fora, (Docket

No. 12, Ex. 2 at p. 25,) Blue Ocean consented to the exercise of

jurisdiction over itself as a defendant in those fora, Rivera, 575

F.3d at 18.   But Blue Ocean also agreed that it “shall” sue Golden

Eagle in the designated fora, (Docket No. 12, Ex. 2 at p. 25,)

constituting its agreement to a clause requiring it to assert any

causes of action in the designated fora, Rivera, 575 F.3d at 18.
Civil No. 19-1178 (FAB)                                                          17

This is one more reason why the Court must find the forum selection

clause to be mandatory.         Id.

                    It is true, as Blue Ocean notes, that ambiguous

contracts may be construed against the drafting party.                 See, e.g.,

LFC Lessors, Inc. v. Pac. Sewer Maint. Corp., 739 F.2d 4, 7–8 (1st

Cir. 1984).        For the reasons discussed above, however, the forum

selection clause in the agreement is not ambiguous.                   Rather, the

clause   is    unambiguously        mandatory    as    applied   to   Blue   Ocean.

Therefore, Blue Ocean is bound by the mandatory nature of the forum

selection clause.         Rivera, 575 F.3d at 19.

              2.    Scope of Forum Selection Clause

                    Blue Ocean does not argue that the forum selection

clause fails to encompass its claims.                 This reason may be enough

to find for Golden Eagle on this issue.                Rafael Rodríguez Barril,

Inc. v. Conbraco Indus., Inc., 619 F.3d 90, 93 (1st Cir. 2010)

(“Anyway, [the party resisting dismissal] does not dispute that

its suit falls within the terms of the forum selection clause.”).

                    Yet it is clear that Blue Ocean’s claims fall within

the scope of the forum selection clause.                    The clause broadly

encompasses        “any    action     or   proceeding       brought     by   [Blue

Ocean] . . . relating in any way” to the parties’ agreement.

(Docket No. 12, Ex. 2 at p. 25.)                The Court need not chart the

outer bounds of that phrase to determine that Blue Ocean’s claims—
Civil No. 19-1178 (FAB)                                                                    18

breach of contract, breach of fiduciary duty, and breach of Puerto

Rico    law    regarding       the     collection         and    undue      payments--fit

comfortably within it.              Other courts have reached conclusions to

the same effect when presented with similarly broad language. See,

e.g.,    Carter’s,      790     F.3d        at      293   (emphasis         in    original)

(characterizing as “unambiguously broad” a clause applying to “any

action arising out of or in connection with the Agreement”);

Huffington, 637 F.3d at 21–23 & 23 n.4 (analyzing clause containing

the phrase “with respect to” and collecting cases construing

broadly similarly embracing language).

              3.     Reasonableness of Forum Selection Clause

                     Blue     Ocean        argues     that      enforcing        the    forum

selection      clause       would     be    unreasonable         and     unjust        because

litigating     in    Puerto     Rico       would     be   more    cost      effective     and

convenient     for    both     parties.            (Docket      No.    15   at    pp. 8–9.)

According to Blue Ocean, “[i]t is simply nonsensical to litigate

in cost-prohibitive New York a dispute which could be litigated in

Puerto Rico for a fraction of the price.” Id. Blue Ocean expressly

waives any argument that the forum selection clause was the product

of fraud or overreaching, or that the clause somehow contravenes

the public policy of the Commonwealth of Puerto Rico.                            Id.

                     Blue Ocean’s argument is nowhere near the requisite

“strong showing . . . that the clause is unreasonable under the
Civil No. 19-1178 (FAB)                                                         19

circumstances.”        Claudio-de    León,    775    F.3d     at    48   (internal

quotation marks omitted)(quoting Bremen, 407 U.S. at 10); see

Vitol, 859 F.3d at 145.        Blue Ocean fails to offer any reason why

litigating in New York is too burdensome or a deprivation of an

effective forum.       Rafael Rodríguez Barril, 619 F.3d at 93.                The

“unreasonable   and    unjust”    reason     for    finding    a    forum   clause

unenforceable     is   “more     demanding”    than     mere       “convenience.”

Huffington, 637 F.3d at 24.           Furthermore, the forum selection

clause does not provide for litigation of an “essentially local

dispute” in a forum “alien to all parties” and “largely unconnected

with the contractual relations at issue in the case.”                    Lambert,

983 F.2d at 1120.        To the contrary, the dispute here is not

essentially local, the agreements before the Court were signed in

New York, (Docket No. 25, Ex. 3 at p. 12,) and Golden Eagle is a

New York corporation with its principal place of business in that

state, (Docket No. 1 at p. 5.)

                  Accordingly, the Court finds the forum selection

clause to be enforceable.        Vitol, 859 F.3d at 145–46.

     D.   Dismissal or Transfer Pursuant to Forum Selection Clause

          At this juncture, the Court must decide whether the forum

selection clause should be enforced pursuant to Federal Rule of

Civil Procedure 12(b)(6) or 28 U.S.C. section 1404(a).                   The forum

selection clause offers Blue Ocean the choice of suing in either
Civil No. 19-1178 (FAB)                                                           20

state or federal court in New York.                 (Docket No. 12, Ex. 2 at

p. 25.)     Ordinarily, this option would weigh towards dismissal to

preserve Blue Ocean’s choice under the forum selection clause.

See GMAC Commercial Credit, LLC v. Dillard Dep’t Stores, Inc., 198

F.R.D. 402, 409 (S.D.N.Y. 2001). Blue Ocean, however, joins Golden

Eagle in requesting transfer to the United States District Court

for the Southern District of New York in the event the Court finds

the   forum     clause   enforceable.       (Docket    No.    15   at   pp. 9–10.)

Therefore, the Court will consider whether transfer pursuant to

section 1404(a) is appropriate.

              Pursuant to 28 U.S.C. section 1441(a), “the proper venue

of a removed action is the district court of the United States for

the district and division embracing the place where such action is

pending.”       Polizzi v. Cowles Magazines, Inc., 345 U.S. 663, 666

(1953) (internal quotation marks omitted); see K-Tex, LLC v. Cintas

Corp.,    693    F. App’x   406,   409–10    (6th    Cir.    2017);     Sweeney   v.

Resolution Trust Corp., 16 F.3d 1, 4 (1st Cir. 1994).                   This action

was removed from the Puerto Rico Court of First Instance, San Juan

Superior Division, (Docket No. 1 at pp. 1–2,) which is embraced by

this Court.      Therefore, venue in this Court is proper.

              Transfer pursuant to section 1404(a) also requires that

the transferee forum—here, the United States District Court for

the Southern District of New York—is a “district or division where
Civil No. 19-1178 (FAB)                                                         21

[this case] might have been brought or . . . [a] district or

division to which all parties have consented.”                     28 U.S.C. §

1404(a).    That requirement is easily satisfied here.               The parties

consented to litigate in the federal courts in New York in their

forum   selection    clause.     (Docket      No.   12,    Ex. 2     at    p. 25.)

Moreover, in their litigation positions, the parties both request

transfer in the event the Court finds the forum clause enforceable.

(Docket No. 10 at pp. 10–11; Docket No. 15 at pp. 9–10.)                     Thus,

the United States District for the Southern District of New York

is an appropriate destination for transfer.            Atl. Marine, 571 U.S.

at 59 (quoting 28 U.S.C. § 1404(a)) (“[Section 1404(a)] permits

transfer . . . to any other district to which the parties have

agreed by contract or stipulation.”).

            Finally, the Court must consider whether transfer is

warranted based on public interest factors.            Id. at 64.         “Public-

interest   factors   may   include   ‘the     administrative       difficulties

flowing    from   court   congestion;   the    local      interest    in    having

localized controversies decided at home; [and] the interest in

having the trial of a diversity case in a forum that is at home

with the law.’”      Id. at 62 n.6 (alteration in original) (quoting

Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981)).                    The

parties’ dispute is not a localized controversy.              Public interest
Civil No. 19-1178 (FAB)                                           22

factors “rarely defeat a transfer motion,” id., and this is not

one of those rare cases.

III. Conclusion

     For the reasons set forth above, the Court GRANTS Golden

Eagle’s motion to transfer.   (Docket No. 10.)   Accordingly, this

action is TRANSFERRED to the United States District Court for the

Southern District of New York.   Golden Eagle’s motion to dismiss

is therefore, MOOT.

     This case is now closed for statistical purposes.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, October 3, 2019.


                                   s/ Francisco A. Besosa
                                   FRANCISCO A. BESOSA
                                   UNITED STATES DISTRICT JUDGE
